DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on February 9, 2021 is acknowledged.

Examiner notes that this application is a continuation of application 15/710,996, now U.S. Patent No. 10,479,556, all of the claims of which are product claims. To the extent that the method claims have been elected in this application without traverse, this application is a divisional of application 15/710,996.

Claims 2-5 Allowable, Claims 1, 6 and 7 Allowable if 35 U.S.C. 112 Issues and Objection Resolved, Pending Updated Search
Claims 6 and 7 are rejected only under 35 U.S.C. 112(b) (and claim 1 is objected to). A search has been conducted, and claims 1-7 will be allowed if the 35 U.S.C. 112 rejections made of record in this Office Action and the objection to claim 1 is overcome, pending an updated search after receipt of the next Amendment, and provided that no claim is amended in such a way that the scope of the claim is broadened such that prior art may be usable against the broadened claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claim 1, the prior art of record fails to teach or suggest a method of forming a container as claimed having all process steps, where the container has all structural and compositional limitations: a search of the prior art did not uncover any reference that, alone or in combination with another reference/s, teaches or suggests such a container including an electrical signal generator as claimed, where the electrical signal generator (a) is fabricated from materials to retain its signal generating functionality after being heated over 420 degrees F, and where the electrical signal generator (b) is fabricated to be compliable with the interior surface of the mold. Note that limitations (a) and (b) are functional limitations, which require that any prior art used against the limitations in a rejection must be capable of performing the functions (capabilities) recited in the respective functional limitation. Functional limitations are met when the art is capable of performing the claimed function. MPEP 2173.05(g).

Claim Objections
Claim 1 is objected to because of the following informalities: it appears that “and” in line 2 of claim 1 should be --an--. .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claims 6 and 7, the scope of structures Applicant intends to delineate via the language of claims 6 and 7 cannot be ascertained for the following reasons:

(1) it is not clear if the recitation “or if no barrier” is intended to apply to (a) only the interior layer, (b) only the interior layer and outside layer or (c) anywhere within the entire combination of the container, label and electrical signal generator. In other words, it is not clear when the recitation regarding the interior layer and outside layer both being of HDPE is triggered: is the requirement of the interior layer and outside layer both being of HDPE is triggered (a) when only the interior layer is not of a barrier material, (b) when only the interior layer and outside layer are not of a barrier material/ barrier materials or (c) there is no barrier material anywhere within the entire combination of the container, label and electrical signal generator ? 

(2) in regard to the recitation “the heat activatable adhesive is used to bond dissimilar resins together for the interior layer and a barrier, or if no barrier is required, HDPE is used for each layer” of claim 7, note that the recitation “a barrier” does not have antecedent basis to the “barrier layer” of claim 6 (claim 7 depends upon claim 6) because of “a” in “a barrier” (and also 

(3) in further regard to the recitation “the heat activatable adhesive is used to bond dissimilar resins together for the interior layer and a barrier, or if no barrier is required, HDPE is used for each layer” of claim 7, it is not clear how the heat activatable adhesive, that claim 1 requires is located on both sides of the electrical signal generator, would bond dissimilar resins of the (i) interior layer and (ii) the outside layer (if the outside layer is a barrier) or of the (A) outside layer and (B) the interior layer, because the heat activatable adhesive that is either side of the electrical signal generator cannot bond the outside layer to the interior layer, because it cannot be between the outside layer and the interior layer, given the locations of the heat activatable adhesive as recited in claim 1. Note that this further raises uncertainty as to what scope of locations Applicant intends the “barrier” (of both claims 6 and 7) to be. Note that claim 7 depends upon claim 6.

	(4) in further regard to the recitation “the heat activatable adhesive is used to bond dissimilar resins together for the interior layer and a barrier, or if no barrier is required, HDPE is used for each layer” of claim 7, it is not clear if the “barrier” in “a barrier” in claim 7 is intended to be required to be (a) different from the “barrier layer” of claim 6, (b) the same as the barrier 

In further regard to claim 7, it is unclear what is the standard that would be used to determine whether or not two resins are “dissimilar”, so the scope of the combinations of resins that would fall within the recitation of “dissimilar” resins of claim 7 cannot be ascertained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782